DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-28, 30-32, 34, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya [JP 20100153371A].
Claim 26, Tsuchiya discloses a circuit interrupter [1A], comprising: a fixed terminal [12] including a fixed contact [12a]; a movable contactor [13] that is formed as a separate part from the fixed terminal [12] and includes a movable contact [13a]; a sleeve [36] including a first cylindrical portion [SFCP, see annotated figures 4a and 4b below] and a second cylindrical portion [SSCP, see annotated figures 4a and 4b below], an inner diameter of which is smaller than an inner diameter of the first cylindrical portion [annotated figures 4a and 4b]; a piston [37] located in the sleeve [36], and including a base [42a] and a cylinder [PC, see annotated figures 4a and 4b below], an outer diameter of which is smaller than an outer diameter of the base [figures 4a and 4b]; and a squib [31] configured to generate gas by combustion, wherein the inner diameter of the second cylindrical portion is smaller than an outer diameter of the base of the piston [figures 4a and 4b], when the squib [31] generates the gas, the piston moves [37] down so that the cylinder [PC] moves in the sleeve [36] in order of the first cylindrical portion of the sleeve [figure 4a] and the second cylindrical portion of the sleeve [figure 4b], movement of the cylinder [PC] causes movement of the movable contactor [13] in a direction away from the fixed terminal [12] so that the movable contact is separated from the fixed contact [from figure 2a to figure 2b; paragraphs 0034, 0082 and 0101], and the movement of the cylinder [PC] is stopped by the base [45a] being held on a sidewall [45b] of the second cylindrical portion [SSCP; paragraph 0109].

    PNG
    media_image1.png
    485
    726
    media_image1.png
    Greyscale

Claim 27, Tsuchiya discloses the circuit interrupter according to claim 26, wherein the first cylindrical portion [SFCP] is located between the squib [31] and the second cylindrical portion [SSCP, see figures 4a and 4b].
Claim 28, Tsuchiya discloses the circuit interrupter according to claim 26, wherein the first cylindrical portion [SFCP] is formed in a tapered shape [see annotated figures 4a and 4b] with a smaller inner diameter toward the down side so that the base [45a] of the piston [37] passes through the first cylindrical portion [SFCP].
Claim 30, Tsuchiya discloses the circuit interrupter according to claim 26, wherein the movable contact [13] is welded to the fixed contact [12; paragraph 0128].
Claim 31, Tsuchiya discloses the circuit interrupter according to claim 26, wherein the piston [37] includes a first end for receiving pressure [PFE, see annotated figures 4a and 4b] and a second end [PSE, annotated figures 4a and 4b] for providing a force in a direction separating the movable contactor [13] from the fixed terminal [12] to the movable contactor, which causes movement of the movable contactor [movable contactor transitions from figure 2a to 2b upon activation of the squid 31].  
Claim 32, Tsuchiya discloses the circuit interrupter according to claim 26, wherein the sleeve [36] further includes a third cylindrical portion [STCP] located between the first cylindrical portion [SFCP] and the second cylindrical portion [SSCP], and an inner diameter of the third cylindrical portion is smaller than the inner diameter of the first cylindrical portion and is larger than the inner diameter of the second cylindrical portion [annotated alternative figures 4A and 4b below].


    PNG
    media_image2.png
    483
    726
    media_image2.png
    Greyscale

  
Claim 34, Tsuchiya discloses the circuit interrupter according to claim 26, wherein the movable contactor [13] has a plate shape; and the circuit interrupter further comprises a yoke [26] secured to an opposite surface of the movable contactor [13] from a surface where the movable contact [13a] is positioned [figures 2a and 2b].
Claim 36, Tsuchiya discloses a circuit interrupter [1a], comprising: a fixed terminal [12] including a fixed contact [12a]; a movable contactor [13] that is provided below the fixed contact [12] and includes a movable contact [13a]; a squib [31] configured to generate gas by combustion; a piston [37] that pushes the movable contactor [13] in a direction away from the fixed terminal [12] when the squib generates the gas; a sleeve [36] that arranges the piston inside [37]; and a holding spring [45a] that holds the piston [37] pushing the movable contactor [13] in the direction away from the fixed terminal [12; paragraph 0109].
Claim 37, Tsuchiya discloses the circuit interrupter according to claim 36, wherein the movable contactor [13] has a plate shape, and the circuit interrupter [1a] comprises a yoke [26] secured to an opposite surface of the movable contactor [13] from a surface where the movable contact [13a] is positioned [figures 2a and 2b].

Allowable Subject Matter
Claims 29, 33, 35 and 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 05/17/2022, with respect to newly presented claims 26-42 have been fully considered and are not persuasive.  
Regarding claims 26-28, 30-32, 34, 36 and 37, Tsuchiya [JP 20100153371A] discloses the newly claimed feature of the sleeve [36] with the claimed including a first cylindrical portion [SFCP] and a second cylindrical portion [SSCP] in claim 26 and the holding spring [45a] in claim 36 as discussed in detail in the rejection above and illustrated in annotated figures 4a and 4b].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837